PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/920,383
Filing Date: 13 Mar 2018
Appellant(s): Howard et al.



__________________
Dorian B. Kennedy
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 17 November 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1 February 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim 1-7, 9-14, 16 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terrell (U.S. Patent Application Publication 2015/ 0072113) in view of Augustine (U.S. Patent Application Publication 2007/ 0068923) and Blair (U.S. Patent Application 2016/ 0294040).

Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terrell (U.S. Patent Application Publication 2015/ 0072113) in view of Augustine (U.S. Patent Application Publication 2007/ 0068923) and Blair (U.S. Patent Application 2016/ 0294040) and further in view of Zainzinger (U.S. Patent Application Publication 2013/ 0020304).
The full rejections of the limitations in the claims are in previously filed Office Actions.

 (2) Response to Argument

(A) The rejection of  Claim 1 under §103 as being obvious over Terrell (2015/ 0072113) in view of Augustine (2007/ 0068923) and Blair (2016/ 0294040) should be maintained.
Applicant filed a Petition for Unintentionally Delayed Claim of Priority, dated Jun 23, 2021, to claim priority to Terrell ((2015/ 0072113), which is used as the primary reference in the grounds of rejection.  This claim for priority would then take Terrell off the table to be used as grounds for rejection.  However, the Petition was dismissed in a Petition decision dated 17 November 2021.  As such, Terrell may still be used as proper grounds for rejection and this rejection should be maintained. 
All the rejections of the claims dependent on claim 1 should also be maintained.

(B) The rejection of Claim 10 under §103 as being obvious over Terrell (2015/ 0072113 in view of Augustine (2007/ 0068923) and Blair (2016/ 0294040) should be maintained.

Applicant filed a Petition for Unintentionally Delayed Claim of Priority, dated Jun 23, 2021, to claim priority to Terrell ((2015/ 0072113), which is used as the primary reference in the grounds of rejection.  This claim for priority would then take Terrell off the table to be used as grounds for rejection.  However, the Petition was dismissed in a 
All the rejections of the claims dependent on claim 10 should also be maintained.
	No other specific grounds were appealed or argued.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
Conferees:
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762      

                                                                                                                                                                                                  /HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                        




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.